DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
 
Response to Arguments
	Page 6 of the response argues the following:

MPEP § 2144.05(III)(B) states that “[a] prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention” (emphasis added). The primary reference Hasegawa requires hydrothermal synthesis of a CHA-type molecular sieve in a closed vessel (i.e., a “pressure vessel”, such as a sealed autoclave). See, for example, paragraphs [0019] and [0021] and Example 1 of Hasegawa. This is directly contrary to the presently claim method wherein hydrothermal synthesis of the CHA molecular sieve occurs in an open vessel. An “open vessel”, according to paragraph [013] of the present application, is intended to encompass any vessel open to the atmosphere, thereby excluding the “pressure vessel” required by Hasegawa. Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection.

	The remarks are respectfully acknowledged.  This feature is newly treated below.

	Page 7 of the remarks then argue the following:

Furthermore, since the method of Hasegawa requires heating a reaction mixture in a closed vessel at a temperature of from 100°C to 200°C, the hydrothermal synthesis of the molecular sieve necessarily occurs under autogenous pressure (i.e., the self-generated pressure of a liquid at a given temperature), as is well known to those skilled in the art. This also is directly contrary to the presently claim method wherein hydrothermal synthesis of the CHA molecular sieve occurs in an open vessel and at ambient pressure. Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection.

	As cited below, Bull explains that synthesis of these materials can occur at various pressures.

	Page 7 of the rejection argues:
The secondary references cited do not cure the deficiencies of the primary reference Hasegawa. Bull and Gaffney are merely cited for disclosing particular molar ranges of reaction mixture components suitable for preparing CHA zeolites. Thus, none of the secondary references can cure the deficiencies of Hasegawa. Any combination of the references with Hasegawa would necessarily still be deficient, and would not, could not, render the claimed process obvious under 35 U.S.C. § 103.

	The Bull reference explains that a broad pressure range is useable and the Gaffney reference is relied upon to disclose that the ratio of M/SiO2 is known (for claims 2 and 3).

Status of the Claims
	Claim 1 is newly amended to define the molecular sieve as an aluminosilicate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2015/066532) and in view of Yamaguchi (US Pub.: 2019/0240648) and in view of Bull (WO 2011/064186) and further in view of Wang (CN 110342537).
As to Claims 1 and 4, Hasegawa describes a method of forming a CHA-type sieve (abstract).  The formation slurry contains a Si source, an Al source, an alkali source, a structure-directing agent (SDA) and water (para. 20).  As to the source of both the Si and Al being from FAU, Hasegawa teaches that use of FAU as a Si and Al source (para. 20).  As to the type of SDA used, Hasegawa explains that the “SDA is not particularly limited as long as it is a compound that forms a CHA structure. . . “ (see para. 20).
As to the source of hydroxide ions, Hasegawa teaches that the alkali source can be an alkali hydroxide (see para. 20).  This meets the feature “a source of hydroxide ions”.
The reaction forms crystals (para. 19).
The reference does not describe heating the reaction mixture according to the features of step 2 in Claim 1.
As to the temperature, Hasegawa teaches heating from 100-200 degrees C (para. 21), but does not describe heating at a lower temperature, such as 90-50 degrees C.
	It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Alternatively, Yamaguchi teaches a method of making a CHA-type zeolite sieve (title and abstract).  The process of making the zeolite includes a heating step (para. 58).  Yamaguchi explains that hydrothermal heating is preferably within the range of 80-180 degrees C (para. 58) and that at lower temperature, the time for crystallization is longer (para. 58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the CHA reaction slurry within the temperature range of 80-180 degrees C, as taught by Yamaguchi for use with Hasegawa because this is an effective range and that a lower temperature range extends the time.
As to the pressure, Bull describes a means of making a CHA zeolite (title) using a mixture of water, alumina, silica, SDA (pg. 1, lines 8-14), an alkali/alkaline metal and a hydroxide in the form of NaOH/KOH (pg. 6, lines 28-30) as well as an optional seed material (pg. 13, lines 15-20).  Bull explains that it is possible to heat the solution under any suitable pressure and any suitable temperature or temperatures to make CHA (pg. 12, lines 20-23).  This includes a cap of about 200 degrees C (pg. 12, lines 24-25).  The pressure of the reaction mixture can be atmospheric pressure (pg. 12, lines 24-25) and up to 20 bar (pg. 13, lines 6-7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a pressure of ambient pressure to up to 20 bar, as taught by Bull for use in the CHA-synthesis process, as taught by Hasegawa because Bull explains that use of various pressures is useable in forming a CHA sieve and that this wide pressure range is effective in forming a CHA sieve.
As to the open reaction vessel feature, Wang describes an SSZ-13 zeolite synthesis method (title and abstract).  Their method of making as the material involves combining a silicon source, an aluminum source, a hydroxide ion, and a template source (also known as a structure directing agent or SDA) (abstract).  An SSZ-13 zeolite is a type of CHA zeolite.  The product may be crystallized in an open container (see example 1, page 5, lines 11-12 and example 2, para. 3, both examples 1 and 2 use an SDA as well).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a zeolite in an open container, as taught by Wang for use with the method of zeolite, as taught by Hasegawa, Yamaguchi and Bull because open containers are known to effective produce CHA-framework sieves.
As to Claim 4 (the second “Claim 3”), Hasegawa teaches that the FAU is a zeolite Y (para. 21, “Y-type zeolite powder”).

	As to Claims 5 and 6, Hasegawa teaches that their mixture contains SiO2/Al2O3 in a ratio of 20-200 (para. 21).
	
	As to Claims 7 and 8, Hasegawa says in one preferably form, the silica source is the zeolite seed material (para. 20, subsection 236).

	As to Claim 9, Hasegawa teaches that the alkali can be sodium hydroxide (para. 30, section 366).

	As to Claim 10, Hasegawa teaches that the SDA is: N, N, N-tri-alkyl-1-adamantane ammonium (para. 11, section 132). 
As to Claim 11, Bull teaches that the pressure of the reaction mixture can be atmospheric pressure (pg. 12, lines 24-25) and up to 20 bar (pg. 13, lines 6-7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a pressure of ambient pressure to up to 20 bar, as taught by Bull for use in the CHA-synthesis process, as taught by Hasegawa because Bull explains that use of various pressures is useable in forming a CHA sieve and that this wide pressure range is effective in forming a CHA sieve.

	As to Claim 12, Yamaguchi explains that hydrothermal heating is preferably within the range of 80-180 degrees C (para. 58) and that at lower temperature, the time for crystallization is longer (para. 58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a lower temperature range will extend the crystallization time.

As to Claim 14, Hasegawa teaches that the reaction is not agitated or otherwise static (para. 21).  

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, Yamaguchi and Bull as applied to claim 1 above, and further in view of Gaffney (CA 2013529).
	Hasegawa teaches that their mixture contains SiO2/Al2O3 in a ratio of 20-200 (para. 21) and H2O/SIO2 of 40-400 (para. 21).  Hasegawa does not describe the ratios of the other components.
	Bull describes their SDA to be in ratio with SiO2 in an amount of 0.035-0.6 (pg. 9, lines 23-30, where n is presumably 1).  
	Bull also teaches that the OH/Si ratio is from 0.1 to 1 (pg. 10, lines 20-25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of the SDA and SiO2 to be an amount of 0.035-0.6 and for the OH to be in ratio with Si of 0.1 to 1, as taught by Bull for use with Hasegawa, Yamaguchi and Bull because these values are known to effectively produce CHA sieves.
	As to the M/SiO2 ratio, Gaffney describes a synthesis process for making CHA zeolite (pg 1 “field of invention”).  The process mixes an alumina source, a silica source, an alkali and an SDA (pg. 7, lines 28-30).  Gaffney explains that when using alkali metal hydroxides, a value of alkali metal oxides:SiO2 of 0.5-0.6 is ideal (pg. 7, lines 30-32) because a larger value results in some formation of offretite-like phases and higher values may result in the formation of some phillipsite-like phases (pg. 7, lines 30-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include M in ratio with SiO2 within the range of 0.5 to 0.6, as taught by Gaffney for use with Hasegawa, Yamaguchi and Bull because this range makes CHA and avoids formation of offretite and phillpsite-phases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 12, 2022